Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

The drawings filed on 3/20/20 are accepted.  

Priority
This application makes reference to or appears to claim subject matter disclosed in Provisional Application No. 62/918209 filed 1/22/2019.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. 
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS with the reference. See MPEP § 211.02.
Examiner Note/Comment: Applicant has not made a proper benefit claim to their provisional application and therefore does not receive the benefit of priority to the earlier filed provisional application.  Furthermore, since we are now later than four months from the actual filing date of the application or sixteen months from the filing date of the prior application, applicant must now perform the underlined actions above if they wish to receive the benefit of the provisional application filing date.  The application data sheet can be found here: http://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012.  Please review the instructions to determine the 


Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 7-9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must only refer to one claim.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.

Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Various antecedent basis issues are noted such as “the apparatus” in claim 1, “the macro scaled plane” and “the micro scaled plane” in claim 2, and so forth.  Please see note above about antecedent basis.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Claim 1 recites two planes with different scales then two horizontal planes.  As best understood the entire device comprises only one plane.  Claim 1 recites two planes with different measurements, however it appears the top left and right has one increments while the bottom has the other.  As best understood, the device is rectangular with a midpoint wherein on one side of the midpoint along the top 
Claim 5 is more than one sentence.
Claim 8 ends in “;” not a period. 
Claim 1 recites “long enough to simultaneously contour to both sides of face, forehead, neck or scalp”  -- it is unclear which of these elements are needed, presumed to be only “or”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis USP 8,826,922 and in further view of Alvarez US 2017/0035178.

Claim 1 recites a flexible, break resistant, contouring, symmetrical hair liner apparatus being Rectangular in shape, comprising: 
a) a point of origin gauge; 
b) a plane with symmetrical macro scale; 
c) a plane with symmetrical micro scale; 
d) hanging holes


wherein said horizontal plane numerically incremented with a symmetrical measuring indicium on left and right side of said point of origin gauge extending outwardly; 
wherein the other said horizontal plane numerically incremented with a smaller symmetrical measuring indicium on left and right side of point of origin gauge extending outwardly for more precision; 
wherein said apparatus being small enough to fit in barber sanitation jar; 
long enough to simultaneously contour to both sides of face, forehead, neck or scalp, without practitioner having to transition oneself, apparatus or patron; 
wherein said apparatus being formed of a flexible material.  

 	Lewis teaches a guided hair cutting device wherein there is a midpoint (like half way across the front of the device); macro/micro scale (indicia 66) (column 2 lines 50-53).  The device is fully capable of being placed into a jar for sanitation and as shown in figures extend around the forehead.  
 	Lewis fails to teach hanging holes and the particular materials of the device, flexible.  
	Alvarez also teaches a known hair cutting guide with gridlines.  Alvarez teaches the device is flexible (abstract) and has holes (35) which may be used to hang the device.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Lewis to be flexible as to conform to the face of the wearer and have holes so that a user may hold device with finger holes [0051].  

Regarding claim 2, the combination of Lewis and Alvarez teaches a method verifying symmetry of a hair line after service is rendered, comprising: 

b) choosing either the macro scaled plane or the micro scaled plane;  Page 22 of 26 
c) centering said point of origin gauge over proper level of appropriate Divine midpoint bone (line of symmetry); 
d) flexing the left and right side of said apparatus until it touches desired portions of hair line to be verified; 
e) reading numerical increments that touch hair line to be verified; 
f) verifying symmetry If numerical increments that touch hair line on both sides of point of origin gauge are the same, verifying inaccuracy if otherwise.  

Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.  The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  

Regarding claim 3, the combination of Lewis and Alvarez teaches a method verifying symmetry of a curved hair line after service is rendered, comprising: 
a) providing apparatus of claim 1 (see claim 1); 
b) Identifying first pair of points at deepest indentation of curved hair line (control points); 
c) Choosing the macro numbered scaled plane or the micro numbered scaled plane; 
d) holding said apparatus horizontally; 
e) centering said point of origin gauge over proper level of appropriate Divine midpoint bone (line of symmetry); 
f) flexing the left and right side of said apparatus until it touches desired portion of hair line to be verified; 

h) verifying symmetrical accuracy If numerical increments that touch hair line on both sides of said point of origin gauge are the same, verifying inaccuracy if otherwise; 
i) identifying second pair of points being above control points; 
j) using same scale; 
k) repeat steps d) -h); 
I) identifying third pair of points being below control points; 
m) using same scale; 
n) repeat steps d) - g);  Page 23 of 26 
o) verifying symmetrical accuracy If numerical increments that touch hair line on both sides of said point of origin gauge are the same; 
thus, verifying symmetrical accuracy or inaccuracy for the entire curved hair line.  

Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.  The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  


Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis USP 8,826,922 and in further view of Alvarez US 2017/0035178 and Robinson US 2020/0352305.

Regarding claim 4, the combination of Lewis and Alvarez teaches a method establishing symmetry of a hair line before rendering service, comprising: 
a) Providing apparatus of claim 1 (see claim 1); 
b) Choosing macro numbered scaled plane or the micro numbered scaled plane; 

d) centering said point of origin gauge over proper level of appropriate Divine midpoint bone (line of symmetry); 
e) using one hand, simultaneously flex the left and right side of said apparatus until it touches desired portion of hair line to be established; 
f) reading numerical increments that touch hair line to be established; 
g) using other hand, dot desired portion of hair line to be established with eyeliner pencil before service is rendered.  

Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.   The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  
	Lewis and Alvarez fails to teach using a pencil to trace using the template and using one hand.
	Robinson teaches the use of a pencil (see abstract) and using one hand.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Lewis to include the steps of using a pencil before cutting and using one hand, as one generally cannot use a pencil and hold a device with two hands simultaneously and the pencil may let the person see if the template looks right before cutting.  

Regarding claim 5, the combination of Lewis and Alvarez teaches a method establishing symmetrical range for symmetrical hair art designs before service is rendered, comprising: 
a) Providing apparatus of claim 1 (see claim 1); 
b) choosing macro numbered scaled plane or the micro numbered scaled plane; 

d) centering said point of origin gauge with desired midpoint of symmetrical hair art design (line of symmetry);  Page 24 of 26 
e) flexing the left and right side of said apparatus until it touches desired range of symmetrical hair art design to be established; 
f) reading numerical increments that touch desired range of symmetrical hair art design to be established; 
g) dotting points where numerical increments touch desired range to be established with eyeliner pencil. Thus, establishing symmetrical range for symmetrical hair art design.  

Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.   The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  
	Lewis and Alvarez fails to teach using a pencil to trace using the template and using one hand.
	Robinson teaches the use of a pencil (see abstract) and using one hand.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Lewis to include the steps of using a pencil before cutting and using one hand, as one generally cannot use a pencil and hold a device with two hands simultaneously and the pencil may let the person see if the template looks right before cutting.  

Regarding claim 6, the combination of Lewis and Alvarez teaches a method establishing symmetrical accuracy of a curved hair line, before service is rendered, comprising: 
a) providing apparatus of claim 1; 

c) Choosing the macro numbered scaled plane or the micro numbered scaled plane; 
d) holding said apparatus horizontally; 
e) centering said point of origin gauge with proper level of appropriate midpoint bone (line of symmetry); 
f) using one hand, simultaneously flex the left and right side of said apparatus until it touches desired portion of hair line to be established; 
g) using other hand, dot these points with eyeliner pencil; 
h) identifying second pair of points being above control points; 
i) using same scale; 
j) repeat steps d) - g); 
k) identifying third pair of points being below control points; 
I) repeat steps d) - g); 
m) thus, establishing symmetry of entire curved hair line before service is rendered.  

Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.   The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  
	Lewis and Alvarez fails to teach using a pencil to trace using the template and using one hand.
	Robinson teaches the use of a pencil (see abstract) and using one hand.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Lewis to include the steps of using a pencil before cutting and using one hand, as one generally cannot use a 

Regarding claim 7, the combination of Lewis and Alvarez teaches a method producing symmetrical hair lines on face, forehead and neck, comprising:  Page 25 of 26 
a) Providing apparatus of claim 1 (see claim 1 above); 
b) Follow steps b) - g) of claim 4 (see claim 4 above); 
c) using dots as a guide and tool of choice to shape/form hairline accordingly.  

Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.   The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  
	Lewis and Alvarez fails to teach using a pencil to trace using the template and using one hand.
 	Robinson teaches the use of a pencil (see abstract) and using one hand.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Lewis to include the steps of using a pencil before cutting and using one hand, as one generally cannot use a pencil and hold a device with two hands simultaneously and the pencil may let the person see if the template looks right before cutting.  

Regarding claim 8, the combination of Lewis and Alvarez teaches a method producing symmetrical range for symmetrical hair art designs, comprising: 
a) Providing apparatus of claim 1 (see claim 1 above); 
b) Follow steps b) - g) of claim 5 (see claim 5 above); 


Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.   The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  
	Lewis and Alvarez fails to teach using a pencil to trace using the template and using one hand.
 	Robinson teaches the use of a pencil (see abstract) and using one hand.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method of Lewis to include the steps of using a pencil before cutting and using one hand, as one generally cannot use a pencil and hold a device with two hands simultaneously and the pencil may let the person see if the template looks right before cutting.  

Regarding claim 9, the combination of Lewis and Alvarez teaches a method producing symmetry for all hair lines containing a curve, comprising: 
a) Providing apparatus of claim 1 (see claim 1 above); 
b) Follow steps b)-m) of claim 6 (see claim 6 above); 
c) using dots as a guide and tool of choice to begin shaping / forming curved hair line accordingly.

Although Lewis does not explicitly enumerate each of these steps, in (column 3 lines 4-16) basically the device is properly placed on the head of the wearer and the indicia/scale is used to center.  Alvarez teaches the device is flexible, thus to place on the face, it is flexed.   The explicit mention of each steps is rendered obvious over the prior art as the prior art is used for the identical method.  
	Lewis and Alvarez fails to teach using a pencil to trace using the template and using one hand.
 	Robinson teaches the use of a pencil (see abstract) and using one hand.  


 	Other relevant prior art includes Cover 2017/0027297 and Brunett US 2016/0255938 which both teach template devices for trimming hair.  

Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/29/22